                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


         UNITED STATES OF AMERICA,
                                                                        Crim. No. 18-48
                       v.
                                                                           OPINION
         ELIJAH WEST.



         WILLIAM J. MARTINI, U.S.D.J.:
       Defendant Elijah West (“Defendant”) was sentenced by this Court on November
15, 2018, to eighty-five months imprisonment for violating 18 U.S.C. § 922(g) (unlawful
possession of a firearm). Judgement, ECF No. 35. Defendant now moves to amend his
pre-sentence report (“PSR”). ECF No. 41. For the reasons set forth below, the motion is
DENIED.
    I.     BACKGROUND
       The Government filed a criminal complaint against Defendant for violating 18
U.S.C. § 922(g)(1) on January 22, 2018. ECF No. 1. Defendant was indicted on February
1, 2018. ECF No. 8. Defendant applied for permission to enter a plea of guilty on August
6, 2018. ECF No. 28. The Court accepted Defendant’s guilty plea and sentenced him to
eighty-five months imprisonment, followed by three years of supervised release. See
Judgment.
       Defendant now challenges one aspect of his PSR. Specifically, Paragraph 43
discusses a prior conviction which added one point to Defendant’s criminal history
computation. See PSR ¶ 43 (attached as Ex. A to the Government’s Opposition Brief, ECF
No. 43). While Defendant’s counsel did send a fax to the Court before sentencing noting
that “11/1/2010 is the resentencing date [and t]he charges were lodged in 2003,” there was
(and still is) no indication that Paragraph 43 is inaccurate. See PSR ¶ 43 (noting Defendant
was sentenced on November 4, 2004, resentenced in November 2010, and listing
November 1, 2010 in the “Date Sentence Imposed/Disposition” column). Cf. Mot. at 3
(complaining of “false information”), ECF No. 41.1


1
  While the Court accidentally said “2013” instead of “2003” at Defendant’s sentencing, this was
an inadvertent slip-of-the-tongue that in no way impacted the Court’s decision. Tr. at 5:9-11, ECF
No. 38. The Court correctly noted Defendant’s age of twenty at the time of the charge, in 2003.
Id. And as discussed below, the Court discounted Defendant’s previous convictions in reaching
the sentence imposed.

                                                1
    II.        DISCUSSION
       It is difficult to parse the relief Defendant requests or the purported legal basis
therefore. Defendant styles his motion as one pursuant to Federal Rule of Criminal
Procedure 32(d)(2)(iii). See Mot. That provision mandates that PSRs include “any
circumstances affecting the defendant’s behavior that may be helpful in imposing sentence
or in correctional treatment.” See Rule 32(d)(2)(iii). Paragraph 43 of Defendant’s PSR
seems to fit that description, and nothing in Rule 32(d)(2)(iii) supports its removal or
amendment. As discussed above, the Paragraph appears accurate.
        In Defendant’s brief, he clarifies that the motion is not a collateral attack on his
sentence, rather, it is “a request to amend the record to reflect a more accurate report,
specific to the facts that were not provided during the interview, and that ha[ve] changed,
due to[] recent changes in the language of the law.” Mot. at 1-2 (cleaned up). But
Defendant does not explain any inaccuracies, facts that were not provided during the
interview, or changed circumstances. Cf. id. As to “recent changes in the law,” Defendant
cites his Due Process rights and the First Step Act (the “Act”). Mot. at 2-3.
          A.     Due Process
       Defendant does not articulate how his Due Process rights were violated. He does
not show that the PSR contains an inaccuracy and does not challenge his informed plea.
At sentencing, Defendant’s counsel specifically brought up the age of the charge at issue
in Paragraph 43. Tr. at 13:6-11. Consistent with counsel’s argument, in reaching the
sentence imposed, the Court significantly discounted Defendant’s criminal history. Tr. at
27:20-28:21 (“the criminal history I think overrepresents the seriousness of the past
conduct”). Specifically, the Court applied a downward variance from category six to
category four. Id. Thus, Defendant has not articulated a Due Process violation, even
analyzing his motion as liberally as possible considering his pro se status.
          B.     First Step Act
       Defendant does not articulate which portion of the First Step Act justifies
amendment of the PSR. Throughout his brief, Defendant references his “custody review”
by his “Case Manager at FCI Gilmer” and complains that he has been “improperly
screened” and “denied certain programming,” including “low level security . . . [or]
halfway house placement.” Mot. at 2-3. Thus, Defendant appears to be challenging some
condition of his confinement.
       Considering his pro se status, the Government suggests Defendant may be
referencing Sections 601 or 602 of the First Step Act. Opp. at 3. As Defendant failed to
reply, the Court will assume the Government is correct.2 Section 601 amended certain
parts of 18 U.S.C. § 3621(b). That subsection controls the place of imprisonment for

2
  While the Court construes Defendant’s arguments liberally and does not consider his failure to
reply a waiver, it cannot divine which portion of the Act he refers to. Thus, absent any response
to the Government’s reasoned assumption, the Court will consider Sections 601 and 602 of the
Act and the associates provisions of the U.S. Code, as amended.

                                               2
federal inmates. See (“The Bureau of Prisons shall designate the place of the prisoner’s
imprisonment . . . .”). But courts are explicitly prohibited from intervening in the Bureau
of Prison’s (“BoP”) determination on that topic. Id. (“[A] designation of a place of
imprisonment under this subsection is not reviewable by any court.”). Thus, Section 601
does not provide Defendant a basis for relief.
       Section 602 is similarly unhelpful. As amended, 18 U.S.C. § 3624(c)(2) states that:
       The authority under this subsection may be used to place a prisoner in home
       confinement for the shorter of 10 percent of the term of imprisonment of that
       prisoner or 6 months. The Bureau of Prisons shall, to the extent practicable,
       place prisoners with lower risk levels and lower needs on home confinement
       for the maximum amount of time permitted under this paragraph.
18 U.S.C. § 3624(c)(2) (emphasis added). Thus, the BoP, not this Court, has authority to
place Defendant in home confinement. See id.; see also § 3624(c)(1) (discussing
responsibilities of the Director of BoP).3
        As neither potentially applicable section of the First Step Act gives this Court
authority to order the BoP to adjust Defendant’s conditions of confinement, the Act does
not provide Defendant an avenue for relief. Accordingly, “recent changes in the language
of the law” associated with the Act, Mot. at 2, do not support Defendant’s motion.
III.       CONCLUSION
        For the reasons set forth above, Defendant’s motion to amend his pre-sentence
report, ECF No. 41, is DENIED. An appropriate order follows.




                                                    /s/ William J. Martini
Date: March 5, 2020                                 WILLIAM J. MARTINI, U.S.D.J.




3
 While the Court lacks authority to deem Defendant eligible for certain programs or conditions of
confinement, the BoP should ensure it is properly analyzing the charge outlined in Paragraph 43.
Importantly, Defendant was arrested in 2003 and sentenced to probation in 2004. See PSR ¶ 43.
The only related event since was his 2010 resentencing to time served. See PSR ¶ 43.

                                               3
